DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have resolved the previously presented specification objections, claim objections, and 112(b) rejections from the Office Action dated 2/25/22. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. Dirocco (US 10808491 B1), which is already art of record, is now the primary reference cited in the prior art rejection. 

Claim Objections
Claims 13, 20-21, and 28 is/are objected to because of the following informalities:  
Claim 13 recites, “a longitudinal axis a first angle range […]”. It appears that this should read “a longitudinal axis at a first angle range […]”.
Claim 20 recites “the first angled surface comprises a first angle has a first angle range”. This appears to be grammatically improper. 
Claim 21 recites, “a longitudinal axis a first angle range […]”. It appears that this should read “a longitudinal axis at a first angle range […]”.
Claim 28 recites, “a longitudinal axis a first angle range […]”. It appears that this should read “a longitudinal axis at a first angle range […]”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirocco (US 10808491 B1), in view of Carisella (US 6354372 B1).

Regarding claim 11, Dirocco teaches a downhole setting system for use in a wellbore, the system comprising: 
a setting tool assembly (Fig 2A, 206 and 208), the setting tool assembly further comprising: 
a tension mandrel (Fig 2A, 206) comprising a first tension mandrel end (Fig 2A, uphole end of 206) and a second tension mandrel end (Fig 2A, downhole end of 206); and
a setting sleeve (Fig 2A, 208); 
a downhole tool (see below) comprising: 
a cone mandrel (Fig 2A, mandrel including 101, 106, and 110) comprising: 
a distal end (Fig 2A, downhole end of mandrel as defined); a proximate end (Fig 2A, uphole end of mandrel as defined); an outer surface (Fig 2A, outer surface as seen); an inner flowbore extending therethrough from the proximate end to the distal end (Fig 3, inner flow bore 178, extends through the mandrel); and a ball seat in the inner flowbore (Fig 3, ball seat 128 as seen), 
a slip engaged with the outer surface at the distal end (Fig 2A, 112 at the downhole end, engaged with outer surface of the mandrel portion 110); and 
a lower sleeve coupled with the slip (Fig 2A, sleeve 114 and 212 coupled/engaged with the slip 112 at the lower end), wherein the tension mandrel is disposed through the downhole tool (Fig 2A, tension mandrel 204 is through the downhole flowbore as seen), wherein a nose nut is engaged with each of the second tension mandrel end and the downhole tool (Fig 2A, nose nut 214 engaged with the downhole/second end of tension mandrel 204), and wherein the downhole tool has a set position comprising the tension mandrel disconnected therefrom and removed from the inner flowbore (Fig 3, the tension mandrel 204 is removed from the flowbore).  
While Dirocco teaches a carrier ring slidingly engaged with the outer surface at the proximate end (Fig 2A, carrier ring 104, see Fig 3 to see sliding engagement at the uphole end Dirocco is silent on the recited particulars of  the carrier ring further comprising an outer seal element groove; a seal element disposed in the outer seal element groove; and a workstring with the setting tool coupled to the workstring. 
Carisella teaches a carrier ring (Fig 1A, upper slip 100) further comprising an outer seal element groove (Fig 2, groove 103); a seal element disposed in the outer seal element groove  (Fig 2, elastomeric o-ring 120 or “any type of conventional sealant”, see Column 4, lines 6-7); and a workstring with the setting tool coupled to the workstring (Column 2, line 67, the conduit used for conveying the apparatus; the setting tool of Dirocco must be coupled to the workstring/conduit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dirocco by having the groove and its particulars, including the belt and cover, in both the slips as well as using a workstring as disclosed by Carisella. Regarding the use of the sealing structure, belt, and groove of Carisella, it would  because help prevent the premature and unintended deployment of the slips and retain them together. Regarding the use of a workstring, it would be a conventional means of deploying the plug of Dirocco in a predictable manner into a wellbore. 

Regarding claim 12, Dirocco further teaches wherein the outer surface comprises a first angled surface (Fig 2A, upper facing taper of cone 106) and a second angled surface (Fig 2A, downward facing tape of cone 110).  

Regarding claim 14, Dirocco further teaches wherein the slip comprises an at least one slip groove that forms a lateral opening in the slip (Fig 2A, groove in which element 112a is seated) that is defined by a first portion of slip material at a first slip end (Fig 2, radially outward end at reference numeral is made of a material), a second portion of slip material at a second slip end (Fig 2, the radially inward end made of a material; the examiner notes that the claim does not require that these materials be different, and a depth that extends from a slip outer surface to a slip inner surface (Fig 2A, the slip groove extends from and outer surface to an inner surface and has a depth for element 112a).  

Regarding claim 15, Dirocco further teaches wherein when the downhole tool is in the set position or an unset position, the carrier ring comprises an underside surface entirely in contact with the outer surface (Fig 3, the tool is in the set position, the carrier ring 112 has an underside which is the sloped inner facing portion, is in contact with the outer surface of 110)

Regarding claim 17, Dirocco further teaches wherein the outer surface comprises a first angled surface (Fig 2A, upper facing taper of cone 106) and a second angled surface (Fig 2A, downward facing tape of cone 110), wherein the carrier ring comprises an underside surface entirely in contact with the outer surface (Fig 3, the tool is in the set position, the carrier ring 112 has an underside which is the sloped inner facing portion, is in contact with the outer surface of 110), wherein the first angled surface comprises a first plane that in cross section bisects a longitudinal axis (Fig 2A, upper facing taper of cone 106 forms a plane that bisects the longitudinal axis as seen), and wherein the second angled surface comprises a second plane that in cross section bisects the longitudinal axis at a second angle negative to that of the first angle (Fig 2A, downward facing taper of cone 110 forms a plane that bisects the longitudinal axis as seen in the opposite direction of the first angle of cone 106)

Regarding claim 18, Dirocco further teaches wherein the lower sleeve comprises a shear tab (Fig 2A, shear element 212 is a part of the lower sleeve as defined), and wherein a longitudinal length of the downhole tool after being moved to the set position is in a set length range of at least 5 inches to no more than 15 inches (Column 3, lines 60-61, “The plug length L is less than 15 inches in the preset position”, it stands to reason in an axially compressed state, the plug will remain less than 15 inches. The prior art discloses the recited range with sufficient specify to teach the claimed limitation, the examiner notes the substantial overlap and specific numerical guidance values identified in the prior art).  

Regarding claim 19, Dirocco further teaches wherein the ball seat is defined by a first portion of the inner flowbore having a first inner diameter (Fig 3, space in which ball engages the flowbore at 128) smaller than another portion of the inner flowbore having a second inner diameter (Fig 3, uppermost end of the flowbore has a large inner diameter than the seat).  

Claim(s) 13 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirocco (US 10808491 B1), in view of Carisella (US 6354372 B1), further in view of Gentry (US 20030221833 A1).

Regarding claim 13, Dirocco further teaches wherein the first angled surface comprises a first plane that in cross section bisects a longitudinal axis a first angle (Fig 2A, upper facing taper of cone 106 forms a plane that bisects the longitudinal axis as seen), and wherein the second angled surface comprises a second plane that in cross section bisects the longitudinal angle negative to that of the first angle (Fig 2A, downward facing taper of cone 110 forms a plane that bisects the longitudinal axis as seen in the opposite direction of the first angle of cone 106).
Dirocco is silent on a first angle range of 5 degrees to 10 degrees. 
Gentry teaches a first angle range of 5 degrees to 10 degrees (Fig 3, Para 0041, expansion cone angle 20 is 9 degrees). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dirocco by having a first angle range of 5 degrees to 10 degrees as disclosed by Gentry because Gentry has shown that the selection of a cone angle of 9 degrees is known in the art to be able to expand slips in a wellbore environment and more specifically it “is able to support internal and external axial loads imposed on downhole tool assembly” (Para 0029). 

Regarding claim 20, Dirocco is silent on wherein the first angled surface comprises a first angle has a first angle range of 5 degrees to 10 degrees.  
Gentry teaches a first angle has a first angle range of 5 degrees to 10 degrees (Fig 3, Para 0041, expansion cone angle 20 is 9 degrees). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dirocco by having a first angle range of 5 degrees to 10 degrees as disclosed by Gentry because Gentry has shown that the selection of a cone angle of 9 degrees is known in the art to be able to expand slips in a wellbore environment and more specifically it “is able to support internal and external axial loads imposed on downhole tool assembly” (Para 0029). 

Regarding claim 21, Dirocco teaches a downhole setting system for use in a wellbore, the system comprising: 
a setting tool assembly (Fig 2A, 206 and 208), the setting tool assembly further comprising: 
a tension mandrel (Fig 2A, 206) comprising a first tension mandrel end (Fig 2A, uphole end of 206) and a second tension mandrel end (Fig 2A, downhole end of 206); and
a setting sleeve (Fig 2A, 208); 
a downhole tool (see below) comprising: 
a cone mandrel (Fig 2A, mandrel including 101, 106, and 110) comprising: 
a distal end (Fig 2A, downhole end of mandrel as defined); a proximate end (Fig 2A, uphole end of mandrel as defined); an outer surface (Fig 2A, outer surface as seen); an inner flowbore extending therethrough from the proximate end to the distal end (Fig 3, inner flow bore 178, extends through the mandrel); 
a slip engaged with the distal end (Fig 2A, 112 at the downhole end, engaged with outer surface of the mandrel portion 110); and 
a lower sleeve coupled with the slip (Fig 2A, sleeve 114 and 212 coupled/engaged with the slip 112 at the lower end), wherein the tension mandrel is disposed through the downhole tool (Fig 2A, tension mandrel 204 is through the downhole flowbore as seen), wherein a nose nut is engaged with each of the second tension mandrel end and the downhole tool (Fig 2A, nose nut 214 engaged with the downhole/second end of tension mandrel 204), wherein the outer surface comprises a first angled surface and a second angled surface a first angled surface (Fig 2A, upper facing taper of cone 106) and a second angled surface (Fig 2A, downward facing tape of cone 110), wherein the first angled surface comprises a first plane that in cross section bisects a longitudinal axis (Fig 2A, upper facing taper of cone 106 forms a plane that bisects the longitudinal axis as seen), wherein the second angled surface comprises a second plane that in cross section bisects the longitudinal axis at a second angle that is negative to that of the first angle (Fig 2A, downward facing taper of cone 110 forms a plane that bisects the longitudinal axis as seen in the opposite direction of the first angle of cone 106), and wherein the downhole tool has a set position comprising the tension mandrel disconnected therefrom and removed from the inner flowbore (Fig 3, the tension mandrel 204 is removed from the flowbore).  
While Dirocco teaches a carrier ring slidingly engaged with the outer surface at the proximate end (Fig 2A, carrier ring 104, see Fig 3 to see sliding engagement at the uphole end Dirocco is silent on the recited particulars of  the carrier ring further comprising an outer seal element groove; a seal element disposed in the outer seal element groove; and a workstring with the setting tool coupled to the workstring. 
Carisella teaches a carrier ring (Fig 1A, upper slip 100) further comprising an outer seal element groove (Fig 2, groove 103); a seal element disposed in the outer seal element groove  (Fig 2, elastomeric o-ring 120 or “any type of conventional sealant”, see Column 4, lines 6-7); and a workstring with the setting tool coupled to the workstring (Column 2, line 67, the conduit used for conveying the apparatus; the setting tool of Dirocco must be coupled to the workstring/conduit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dirocco by having the groove and its particulars, including the belt and cover, in both the slips as well as using a workstring as disclosed by Carisella. Regarding the use of the sealing structure, belt, and groove of Carisella, it would  because help prevent the premature and unintended deployment of the slips and retain them together. Regarding the use of a workstring, it would be a conventional means of deploying the plug of Dirocco in a predictable manner into a wellbore. 
Dirocco is silent on a first angle range of 5 degrees to 10 degrees. 
Gentry teaches a first angle range of 5 degrees to 10 degrees (Fig 3, Para 0041, expansion cone angle 20 is 9 degrees). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dirocco by having a first angle range of 5 degrees to 10 degrees as disclosed by Gentry because Gentry has shown that the selection of a cone angle of 9 degrees is known in the art to be able to expand slips in a wellbore environment and more specifically it “is able to support internal and external axial loads imposed on downhole tool assembly” (Para 0029). 

Regarding claim 22, Dirocco further teaches wherein the slip comprises an at least one slip groove that forms a lateral opening in the slip (Fig 2A, groove in which element 112a is seated) that is defined by a first portion of slip material at a first slip end (Fig 2, radially outward end at reference numeral is made of a material), a second portion of slip material at a second slip end (Fig 2, the radially inward end made of a material; the examiner notes that the claim does not require that these materials be different, and a depth that extends from a slip outer surface to a slip inner surface (Fig 2A, the slip groove extends from and outer surface to an inner surface and has a depth for element 112a).  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirocco (US 10808491 B1), in view of Carisella (US 6354372 B1), further in view of Frazier (US 20190169951 A1).

Regarding claim 16, Dirocco is silent on wherein any component of the downhole tool is made of a dissolvable metal-based material.  
	Frazier teaches wherein any component of the downhole tool is made of a dissolvable metal-based material (Para 0101, “Cones and/or slips and any other elements may be made of a degradable metallic material such as a high strength magnesium alloy, and in one case, SoluMag from Magnesium Elektron.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dirocco by having any component of the downhole tool made of a dissolvable metal-based material as disclosed by Frazier because “increasing the drillability and/or degradability of a settable well tool is desirable, regardless of whether the tool is run into a vertical or horizontal well, regardless of whether casing patches have been run into the well or regardless of whether there is a restriction in the casing” (Para 0017).

Claim(s) 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirocco (US 10808491 B1), in view of Carisella (US 6354372 B1), further in view of Gentry (US 20030221833 A1), further in view of Frazier (US 20190169951 A1).

Regarding claim 23, Dirocco is silent on wherein any component of the downhole tool is made of a dissolvable metal-based material.  
	Frazier teaches wherein any component of the downhole tool is made of a dissolvable metal-based material (Para 0101, “Cones and/or slips and any other elements may be made of a degradable metallic material such as a high strength magnesium alloy, and in one case, SoluMag from Magnesium Elektron.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dirocco by having any component of the downhole tool made of a dissolvable metal-based material as disclosed by Frazier because “increasing the drillability and/or degradability of a settable well tool is desirable, regardless of whether the tool is run into a vertical or horizontal well, regardless of whether casing patches have been run into the well or regardless of whether there is a restriction in the casing” (Para 0017).

Regarding claim 24, Dirocco further teaches wherein the carrier ring wherein the carrier ring comprises an underside surface entirely in contact with the outer surface (Fig 3, the tool is in the set position, the carrier ring 112 has an underside which is the sloped inner facing portion, is in contact with the outer surface of 110).   

Regarding claim 25, Dirocco further teaches wherein the downhole tool comprises a shear tab (Fig 2A, shear element 212), and wherein a longitudinal length of the downhole tool in the set position is in a set length range of at least 5 inches to no more than 15 inches (Column 3, lines 60-61, “The plug length L is less than 15 inches in the preset position”, it stands to reason in an axially compressed state, the plug will remain less than 15 inches. The prior art discloses the recited range with sufficient specify to teach the claimed limitation, the examiner notes the substantial overlap and specific numerical guidance values identified in the prior art).  
  
Regarding claim 26, Dirocco further teaches wherein the cone mandrel further comprises a ball seat formed within the inner flowbore (Fig 3, ball seat 128 as seen), and wherein the outer surface of the cone mandrel is void of threads (Fig 2A, Fig 3, outer surface is free of threads).  

Regarding claim 27, Dirocco further teaches wherein the inner flowbore extends through the cone mandrel from the proximate end to the distal end (Fig 2A, Fig 3, the flow bore as defined extends from the uphole end to the downhole end), and wherein the ball seat is defined by a first portion of the inner flowbore having a first inner diameter (Fig 3, space in which ball engages the flowbore at 128) smaller than another portion of the inner flowbore having a second inner diameter (Fig 3, uppermost end of the flowbore has a large inner diameter than the seat).  

Regarding claim 28, Dirocco teaches a downhole setting system for use in a wellbore, the system comprising: 
a setting tool assembly (Fig 2A, 206 and 208), the setting tool assembly further comprising: 
a tension mandrel (Fig 2A, 206) comprising a first tension mandrel end (Fig 2A, uphole end of 206) and a second tension mandrel end (Fig 2A, downhole end of 206); and
a setting sleeve (Fig 2A, 208); 
a downhole tool (see below) comprising: 
a cone mandrel (Fig 2A, mandrel including 101, 106, and 110) comprising: 
a distal end (Fig 2A, downhole end of mandrel as defined); a proximate end (Fig 2A, uphole end of mandrel as defined); an outer surface (Fig 2A, outer surface as seen); an inner flowbore (Fig 3, inner flow bore 178, extends through the mandrel); and a ball seat formed on an inner surface of the inner flowbore (Fig 3, ball seat 128 on the inner surface of the flowbore);  
a slip engaged with the distal end (Fig 2A, 112 at the downhole end, engaged with outer surface of the mandrel portion 110); and 
a lower sleeve coupled with the slip (Fig 2A, sleeve 114 and 212 coupled/engaged with the slip 112 at the lower end), wherein the tension mandrel is disposed through the downhole tool (Fig 2A, tension mandrel 204 is through the downhole flowbore as seen), wherein a nose nut is engaged with each of the second tension mandrel end and the downhole tool (Fig 2A, nose nut 214 engaged with the downhole/second end of tension mandrel 204), wherein the outer surface comprises a first angled surface (Fig 2A, upper facing taper of cone 106) and a second angled surface (Fig 2A, downward facing tape of cone 110), wherein the first angled surface comprises a first plane that in cross section bisects a longitudinal axis (Fig 2A, upper facing taper of cone 106 forms a plane that bisects the longitudinal axis as seen), wherein the second angled surface comprises a second plane that in cross section bisects the longitudinal axis at a second angle that is negative to that of the first angle (Fig 2A, downward facing taper of cone 110 forms a plane that bisects the longitudinal axis as seen in the opposite direction of the first angle of cone 106), wherein the slip comprises an at least one slip groove that forms a lateral opening in the slip Fig 2A, groove in which element 112a is seated) that is defined by a depth that extends from a slip outer surface to a slip inner surface (Fig 2A, the slip groove extends from and outer surface to an inner surface and has a depth for element 112a)
and wherein the carrier ring comprises an underside surface in contact with the outer surface whether the downhole tool is in a set position or an unset position (Fig 3, the tool is in the set position, the carrier ring 112 has an underside which is the sloped inner facing portion, is in contact with the outer surface of 110). 
While Dirocco teaches a carrier ring slidingly engaged with the outer surface at the proximate end (Fig 2A, carrier ring 104, see Fig 3 to see sliding engagement at the uphole end Dirocco is silent on the recited particulars of  the carrier ring further comprising an outer seal element groove; a seal element disposed in the outer seal element groove; and a workstring with the setting tool coupled to the workstring. 
Carisella teaches a carrier ring (Fig 1A, upper slip 100) further comprising an outer seal element groove (Fig 2, groove 103); a seal element disposed in the outer seal element groove  (Fig 2, elastomeric o-ring 120 or “any type of conventional sealant”, see Column 4, lines 6-7); and a workstring with the setting tool coupled to the workstring (Column 2, line 67, the conduit used for conveying the apparatus; the setting tool of Dirocco must be coupled to the workstring/conduit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dirocco by having the groove and its particulars, including the belt and cover, in both the slips as well as using a workstring as disclosed by Carisella. Regarding the use of the sealing structure, belt, and groove of Carisella, it would  because help prevent the premature and unintended deployment of the slips and retain them together. Regarding the use of a workstring, it would be a conventional means of deploying the plug of Dirocco in a predictable manner into a wellbore. 
Dirocco is silent on a first angle range of 5 degrees to 10 degrees. 
Gentry teaches a first angle range of 5 degrees to 10 degrees (Fig 3, Para 0041, expansion cone angle 20 is 9 degrees). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dirocco by having a first angle range of 5 degrees to 10 degrees as disclosed by Gentry because Gentry has shown that the selection of a cone angle of 9 degrees is known in the art to be able to expand slips in a wellbore environment and more specifically it “is able to support internal and external axial loads imposed on downhole tool assembly” (Para 0029). 
Dirocco is silent on wherein any component of the downhole tool is made of a dissolvable metal-based material.  
	Frazier teaches wherein any component of the downhole tool is made of a dissolvable metal-based material (Para 0101, “Cones and/or slips and any other elements may be made of a degradable metallic material such as a high strength magnesium alloy, and in one case, SoluMag from Magnesium Elektron.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dirocco by having any component of the downhole tool made of a dissolvable metal-based material as disclosed by Frazier because “increasing the drillability and/or degradability of a settable well tool is desirable, regardless of whether the tool is run into a vertical or horizontal well, regardless of whether casing patches have been run into the well or regardless of whether there is a restriction in the casing” (Para 0017).

Regarding claim 29, Dirocco further teaches wherein the downhole tool comprises a shear tab (Fig 2A, shear element 212), and wherein a longitudinal length of the downhole tool in the set position is in a set length range of at least 5 inches to no more than 15 inches (Column 3, lines 60-61, “The plug length L is less than 15 inches in the preset position”, it stands to reason in an axially compressed state, the plug will remain less than 15 inches. The prior art discloses the recited range with sufficient specify to teach the claimed limitation, the examiner notes the substantial overlap and specific numerical guidance values identified in the prior art).    

Regarding claim 30, Dirocco further teaches wherein the outer surface of the cone mandrel is void of threads (Fig 2A, Fig 3, outer surface is free of threads) and wherein the set position comprises the downhole tool engaged with a surrounding surface (Fig 3, the tool is engaged with casing wall 202), and the tension mandrel disconnected from the downhole tool and removed from the inner flowbore (Fig 3, the tension mandrel 204 is removed from the flowbore). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676